                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION

KARL DEAN PENTECOST                                  CIVIL ACTION NO. 3:18-1610

VERSUS                                               JUDGE TERRY A. DOUGHTY

LOUISIANA SAFETY ASSOCIATION                         MAG. JUDGE KAREN L. HAYES
OF TIMBERMEN SELF INSURERS
FUND


                                          JUDGMENT

       After considering the Bankruptcy Judge’s Report and Recommendation and after

conducting a de novo review of the entire record, including Plaintiff’s objections, and finding

that the Bankruptcy Judge correctly stated and applied the law, the Court hereby ADOPTS the

Report and Recommendation. For the reasons stated therein,

       IT IS ORDERED, ADJUDGED, AND DECREED Plaintiff’s Complaint is

DISMISSED for lack of subject-matter jurisdiction.

       IT IS FURTHER ORDERED that Plaintiff’s additional request for a temporary

restraining order is DENIED AS MOOT.

               Monroe, Louisiana, this 29th day of July, 2019.


                                             ______________________________________
                                              TERRY A. DOUGHTY
                                              UNITED STATES DISTRICT JUDGE
